Citation Nr: 1123221	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  08-38 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the inferior orbital wall of the right eye.

2.  Entitlement to an initial rating in excess of 10 percent for headaches.

3.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.

4.  Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD)

5.  Entitlement to service connection for cold injury residuals of the ears.

6.  Entitlement to service connection for cold injury residuals of the fingers.

7.  Entitlement to service connection for cold injury residuals of the toes.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987.  

The right eye orbital wall fracture residuals issue comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in St. Louis, Missouri, which, in relevant part, granted service connection and assigned an initial 10 percent rating.  The headache issue arises on appeal from an August 2007 rating decision granting service connection and assigning an initial 10 percent rating.  The August 2007 rating decision also granted a separate 10 percent rating for chronic sinusitis, which is now on appeal.  The PTSD rating issue arises from a December 2008 rating decision granting service connection and assigning an initial 30 percent rating.  The cold injury residual issues arise on appeal from a November 2009 rating decision which denied service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board must remand this appeal for additional development through provision of appropriate VA examinations.  

The issues of initial ratings in excess of 10 percent for his right eye inferior orbital wall fracture residuals, headaches, and chronic sinusitis and an initial rating in excess of 30 percent for PTSD must be remanded to afford the Veteran an opportunity to report for VA examinations.  The Veteran was scheduled for VA examinations in connection with his increased initial ratings claims in May 2010.  According to the May 2010 C&P Exam Inquiry report, the RO requested the examinations in April 2010.  The Veteran failed to report for scheduled examinations in May 2010.  The Veteran's address listed at the top of the Inquiry report is on [redacted] in Kansas City, MO.  A September 2010 deferred rating decision indicates that the Veteran had been receiving his checks at a [redacted] address for the past five months.  The Veteran was also sent a July 2010 letter regarding an apportionment claim against his VA benefits.  This letter went to a [redacted]address.  The RO attempted to contact the Veteran in September 2010 to ascertain his address.  The RO called his representative, who provided the [redacted] address.  The RO attempted to contact the Veteran's sister, but the phone number provided was disconnected.  The notice of the certification of the appeal to the Board appears to have been sent not to the Veteran, but to an apportionment claimant at a Kansas City, KS, address.  Given the variety of addresses for the Veteran and that he was receiving checks at an address different than the address used to notify him of the scheduled VA examinations, the Board cannot conclude that the Veteran was properly notified of the scheduled examinations.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339-40 (2010).  The Board remands the initial ratings claims to provide the Veteran with an opportunity to report for VA examinations.

The Board observes that the Veteran has been receiving treatment from the Kansas City VA Medical Center (VAMC) on an ongoing basis.  The records on file reflect treatment only through September 2010.  To correctly assess the Veteran's current disabilities, all records of treatment from September 2010 to the present must be considered.  Therefore, those records must be obtained for the file.

The Board must also remand the service connection claims for a VA examination.  VA is to provide a medical examination when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A lay statement may be sufficient to establish the inservice event.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran alleges that he suffered "severe frostbite" in December 1983 while stationed in Germany.  He states that he has residuals of the ears, fingers and toes.  The Veteran's statements indicate that he has had residuals ever since the cold exposure and continues to have them at present.  The Veteran's statements are not clear as to what symptoms, exactly, his residual disabilities produced.  His May 2009 claim indicates only that they take 30-40 minutes to get back to normal.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine whether the Veteran has cold injury residuals of the ears, fingers and toes and whether any such cold injury residuals are at least as likely as not the result of frostbite in December 1983 or due to any other incident of active duty service.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiner or examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner or examiners should provide a complete rationale for any opinion provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the requested opinion could not be provided without resort to speculation.  

2.  Obtain the Veteran's VA treatment records from the Kansas City VAMC for treatment concerning his service-connected disabilities from September 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Schedule the Veteran for VA examinations to determine the current nature and severity of his right eye inferior orbital wall fracture residuals, headaches, chronic sinusitis and PTSD disabilities.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


